DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to the specification, the objection pertaining to a non-descriptive title is withdrawn.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Mike Monaco via phone interview on 09/05/2022, and sent via email.
	The application has been amended as follows:

IN THE CLAIMS:
1. (Currently Amended) A method performed by an electronic device installed in a vehicle, the method comprising:
generating a sequence of global maps; and
displaying the sequence of global maps,
wherein the generating the sequence of global maps comprises:
acquiring distance information for a group of three dimensional (3D) points corresponding to a scene in a moving direction of the vehicle, the group of 3D points obtained by a laser imaging detection and ranging (LiDAR) projection that is projected in the moving direction of the vehicle;
generating one or more distance images based on the distance information;
acquiring one or more red-green-blue (RGB) images of the scene in the moving direction to obtain pixels corresponding each of the one or more distance images;
based on the one or more RGB images and the one or more distance images, classifying individual subjects in the scene with a corresponding semantic label in units of pixel, 
wherein the individual subjects are classified via machine learning;
based on the one or more distance images and the semantic labels of the individual subjects in the scene, performing an adaptive environment mapping process to generate a plurality of environment maps in a time series; and
performing a temporal integration process on the plurality of environment maps in the time series to generate the sequence of global maps,
wherein, for each of the plurality of environment maps, the adaptive environment mapping process comprises:
extracting a first RGB image from the one or more RGB images and a first distance image of the one or more distance images, the first RGB image and the first distance image in a first region corresponding to a first semantic label;
based on the first distance image, interpolating pixels of the first RGB image to generate distance information of a pixel of the first RGB image that do not match to distance information of the first distance image;
for each semantic label different from the first semantic label, performing a label-specific process that includes:
extracting information about a label-specific region; and
for each pixel of the label-specific region:
determining whether a pixel of the label-specific region includes distance information indicating that the pixel of the label-specific region is within a predetermined distance of the first RGB image;
based on the pixel of the label-specific region including distance information indicating that the pixel of the label-specific region is within the predetermined distance of the first RGB image, interpolating between another pixel of the label-specific region without distance information and within a predetermined distance of the pixel of the label-specific region with the distance information to generate distance information for the pixel of the label-specific region without the distance information;
based on the pixel of the label-specific region not including distance information that indicates that the pixel of the label-specific region is within the predetermined distance of the first RGB image, determining whether a lower part of the label-specific region contacts the first region;
based on the lower part of the label-specific region contacting the first region, adding distance information to the pixel of the label-specific region that is based on distance information of a pixel of the first RGB image; and
based on the lower part of the label-specific region not contacting the first region, setting the distance information of the pixel of the label-specific region to zero; and
upon completing the label-specific process for all semantic labels different from the first semantic label, generating a corresponding one of the plurality of environment maps in the time series based on processed pixels corresponding to the first semantic label and all semantic labels different from the first semantic label,
wherein each of the plurality of environment maps in the time series includes an occupancy map and a label map for pixels corresponding to the RGB image.

2. (Cancelled)  

3. (Currently Amended) The method of 
for each of the plurality of environment maps in the time series, performing parallel operations of:
for any individual subject in the scene having a corresponding semantic label regarded as a moving object, converting corresponding coordinates in the environment map, relative to a self-position of the vehicle, into a first set of global coordinates; and
converting all coordinates of the environment map, relative to the self-position of the vehicle, into a second set of global coordinates;
performing a time-series process on the first and second set of global coordinates to produce the sequence of global maps,
wherein the sequence of global maps includes features related to displaying: 
movements of the vehicle with respect to any individual subject in the scene not having a corresponding semantic label regarded as a moving object, and 
movements of the any individual subject in the scene having the corresponding semantic label regarded as the moving object with respect to: 
the movements of the vehicle, and 
the any individual subject in the scene not having the corresponding semantic label regarded as the moving object.

4-13. (Cancelled)  

14. (Currently Amended)  An apparatus configured to be installed in a vehicle and comprising:
at least one processor; and
at least one storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method comprising:
generating a sequence of global maps; and
displaying the sequence of global maps,
wherein the generating the sequence of global maps comprises:
acquiring distance information for a group of three dimensional (3D) points corresponding to a scene in a moving direction of the vehicle, the group of 3D points obtained by a laser imaging detection and ranging (LiDAR) projection that is projected in the moving direction of the vehicle;
generating one or more distance images based on the distance information;
acquiring one or more red-green-blue (RGB) images of the scene in the moving direction to obtain pixels corresponding each of the one or more distance images;
based on the one or more RGB images and the one or more distance images, classifying individual subjects in the scene with a corresponding semantic label in units of pixel, 
wherein the individual subjects are classified via machine learning;
based on the one or more distance images and the semantic labels of the individual subjects in the scene, performing an adaptive environment mapping process to generate a plurality of environment maps in a time series; and
performing a temporal integration process on the plurality of environment maps in the time series to generate the sequence of global maps,
wherein, for each of the plurality of environment maps, the adaptive environment mapping process comprises:
extracting a first RGB image from the one or more RGB images and a first distance image of the one or more distance images, the first RGB image and the first distance image in a first region corresponding to a first semantic label;
based on the first distance image, interpolating pixels of the first RGB image to generate distance information of a pixel of the first RGB image that do not match to distance information of the first distance image;
for each semantic label different from the first semantic label, performing a label-specific process that includes:
extracting information about a label-specific region; and
for each pixel of the label-specific region:
determining whether a pixel of the label-specific region includes distance information indicating that the pixel of the label-specific region is within a predetermined distance of the first RGB image;
based on the pixel of the label-specific region including distance information indicating that the pixel of the label-specific region is within the predetermined distance of the first RGB image, interpolating between another pixel of the label-specific region without distance information and within a predetermined distance of the pixel of the label-specific region with the distance information to generate distance information for the pixel of the label-specific region without the distance information;
based on the pixel of the label-specific region not including distance information that indicates that the pixel of the label-specific region is within the predetermined distance of the first RGB image, determining whether a lower part of the label-specific region contacts the first region;
based on the lower part of the label-specific region contacting the first region, adding distance information to the pixel of the label-specific region that is based on distance information of a pixel of the first RGB image; and
based on the lower part of the label-specific region not contacting the first region, setting the distance information of the pixel of the label-specific region to zero; and
upon completing the label-specific process for all semantic labels different from the first semantic label, generating a corresponding one of the plurality of environment maps in the time series based on processed pixels corresponding to the first semantic label and all semantic labels different from the first semantic label,
wherein each of the plurality of environment maps in the time series includes an occupancy map and a label map for pixels corresponding to the RGB image.

15. (Previously Presented) A mobile system comprising:
a vehicle; and
the apparatus of claim 14.

16. (Previously Presented) The system of claim 15, further comprising:
a LiDAR configured to obtain the group of 3D points.

17. (Previously Presented) The system of claim 15, further comprising:
a camera configured to acquire the one or more red-green-blue (RGB) images.

18. (Cancelled)  


19. (Currently Amended) The apparatus of 
for each of the plurality of environment maps in the time series, performing parallel operations of:
for any individual subject in the scene having a corresponding semantic label regarded as a moving object, converting corresponding coordinates in the environment map, relative to a self-position of the vehicle, into a first set of global coordinates; and
converting all coordinates of the environment map, relative to the self-position of the vehicle, into a second set of global coordinates;
performing a time-series process on the first and second set of global coordinates to produce the sequence of global maps,
wherein the sequence of global maps includes features related to displaying: 
movements of the vehicle with respect to any individual subject in the scene not having a corresponding semantic label regarded as a moving object, and 
movements of the any individual subject in the scene having the corresponding semantic label regarded as the moving object with respect to: 
the movements of the vehicle, and 
the any individual subject in the scene not having the corresponding semantic label regarded as the moving object.

20. (Previously Presented) At least one non-transitory storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out the method of claim 1.

Allowable Subject Matter
Claims 1, 3, 14-17 and 19-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Li et al. [U.S. PG Publication No. 2017/0296010], Xue et al. [U.S. PG Publication No. 2018/0289228] and Harmsen et al. [U.S. PG Publication No. 2017/0178352]) do not disclose, with respect to claim 1, a method of generating and displaying a sequence of global maps using 3D points from distance information using a LIDAR projection and performing an environmental mapping using the distance images and semantic labels with the specificity as per currently claimed. The same reasoning applies to claim 14 mutatis mutandis. Accordingly, claims 1, 3, 14-17 and 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483